              Case 20-10553-CSS            Doc 913    Filed 08/13/20      Page 1 of 37




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

                                                          )
In re:                                                    )   Chapter 7
                                                          )
ART VAN FURNITURE, LLC, et al.,1                          )   Case No. 20-10553 (CSS)
                                                          )
                                Debtors.                  )   (Jointly Administered)
                                                          )
                                                          )   Related to Docket Nos. 93, 348, 372

                FINAL ORDER (I) AUTHORIZING THE TRUSTEE TO
         USE CASH COLLATERAL, (II) GRANTING ADEQUATE PROTECTION
            TO THE PREPETITION SECURED PARTIES, (III) MODIFYING
          THE AUTOMATIC STAY, AND (IV) GRANTING RELATED RELIEF

                Upon the motion (the “Motion”)2 of Alfred T. Giuliano, solely in his capacity as

trustee (the “Trustee”) for the Chapter 7 bankruptcy estates of (a) AVF Parent, LLC (the

“Borrower”), and (b) AVF Holdings II, LLC, Art Van Furniture, LLC, Art Van Furniture of

Canada, LLC, AV Pure Sleep Franchising, LLC, AVCE, LLC, AVF Franchising, LLC, AVF

Holding Company, Inc., AVF Holdings I, LLC, Levin Parent, LLC, LF Trucking, Inc., Comfort

Mattress, LLC and Sam Levin, Inc. (collectively, with the Borrower, the “Debtors”) in the

above-captioned Chapter 7 cases (collectively, the “Cases”), seeking entry of an order (this

“Final Order”) pursuant to sections 105, 361, 362, 363 and 507 of title 11 of the United States

Code (the “Bankruptcy Code”) and Rules 2002, 4001, 6004, and 9014 of the Federal Rules of

Bankruptcy Procedure (the “Bankruptcy Rules”) inter alia:


1
  The Debtors in these chapter 7 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291);
AVCE, LLC (2509); AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC
(3451); Levin Parent, LLC (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep
Franchising, LLC (8968); AVF Franchising, LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc.
(5198); and Comfort Mattress LLC (4463). The location of the Debtors’ service address in these chapter
11 cases is: 6500 East 14 Mile Road, Warren Michigan 48092.
2
  Capitalized terms used herein but not otherwise defined shall have the meanings ascribed to such terms
in the Motion or the First Interim Order (as defined herein).
               Case 20-10553-CSS        Doc 913      Filed 08/13/20   Page 2 of 37




       (i)        authorizing the Trustee to use Cash Collateral of the Prepetition ABL Parties

under the Prepetition ABL Documents and the Prepetition Term Loan Parties under the

Prepetition Term Loan Documents (each as defined herein), and providing adequate protection to

the Prepetition ABL Parties and Prepetition Term Loan Parties for any diminution in value,

including resulting from the imposition of the automatic stay, the Trustee’s use, sale, or lease of

the Cash Collateral, and, in the case of the Prepetition Secured Parties, the priming of their

respective interests in the Cash Collateral pursuant to the terms and conditions set forth herein

(“Diminution in Value”);

       (ii)       vacating and modifying the automatic stay imposed by section 362 of the

Bankruptcy Code solely to the extent necessary to implement and effectuate the terms and

provisions of this Final Order; and

       (iii)      approving the satisfaction of a portion of the Prepetition ABL Obligations, the

transfer of remaining Prepetition ABL Obligations to the Trustee and the release of the

Prepetition ABL Parties, all as more fully set forth herein.

       The Court having considered the Motion, the exhibits attached thereto, and the evidence

submitted and argument made at the final hearing held on August 13, 2020 (the “Final

Hearing”); and the Court having entered the Interim Order (I) Authorizing the Debtors to Use

Cash Collateral, (II) Granting Adequate Protection to the Prepetition Secured Parties, (III)

Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related Relief

[Dkt. No. 93] (the “First Interim Order”); and the Second Interim Order (I) Authorizing the

[Trustee] to Use Cash Collateral, (II) Granting Adequate Protection to the Prepetition Secured

Parties, (III) Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting

Related Relief [Dkt. No. 372] (the “Second Interim Order,” which was amended and extended




                                                 2
             Case 20-10553-CSS         Doc 913      Filed 08/13/20    Page 3 of 37




pursuant to the Stipulation Extending Second Interim Order (I) Authorizing the Trustee to Use

Cash Collateral, (II) Granting Adequate Protection to the Prepetition Secured Parties, (III)

Modifying the Automatic Stay, and (IV) Granting Related Relief [Dkt. No. 565] (the “First

Stipulation”), the Second Stipulation Extending Second Interim Order (I) Authorizing the Trustee

to Use Cash Collateral, (II) Granting Adequate Protection to the Prepetition Secured Parties,

(III) Modifying the Automatic Stay, and (IV) Granting Related Relief [Dkt. No. 658] (the

“Second Stipulation”) and the Third Stipulation Extending Second Interim Order (I) Authorizing

the Trustee to Use Cash Collateral, (II) Granting Adequate Protection to the Prepetition Secured

Parties, (III) Modifying the Automatic Stay, and (IV) Granting Related Relief [Dkt. No. 789] (the

“Third Stipulation”), and collectively, the First Interim Order, Second Interim Order, First

Stipulation, Second Stipulation, Third Stipulation and this Final Order, the “Cash Collateral

Orders”); and notice of the Final Hearing having been given in accordance with Bankruptcy

Rules 2002, 4001(b) and (d), and all applicable Local Rules of Bankruptcy Practice and

Procedure of the United States Bankruptcy Court for the District of Delaware (the “Local

Rules”); and the Final Hearing having been held and concluded; and all objections, if any, to the

final relief requested in the Motion having been withdrawn, resolved or overruled by the Court;

and it appearing that final approval of the relief requested in the Motion is fair and reasonable

and in the best interests of the Debtors’ estates and all parties in interest, is supported by the

Trustee’s sound business judgment, and is essential for the continued preservation of the value of

the Debtors’ assets and for the continued funding of these Cases; and after due deliberation and

consideration, and good and sufficient cause appearing therefor;




                                                3
              Case 20-10553-CSS           Doc 913       Filed 08/13/20      Page 4 of 37




BASED UPON THE RECORD ESTABLISHED AT THE FINAL HEARING, THE

COURT MAKES THE FOLLOWING FINDINGS OF FACT AND CONCLUSIONS OF

LAW:3

                A.      Petition Date. On March 8, 2020 (the “Petition Date”), each of the

Debtors filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code with the

United States Bankruptcy Court for the District of Delaware (the “Court”).

                B.      Chapter 7 Trustee. On April 6, 2020, the Court granted the Debtors’

motion to convert the Cases to cases under chapter 7 of the Bankruptcy Code, effective as of

April 7, 2020 (the “Conversion Date”).

                C.      Jurisdiction and Venue. This Court has jurisdiction over the Cases, the

Motion, and the parties and property affected hereby pursuant to 28 U.S.C. §§ 157 and 1334.

Venue for the Cases and proceedings on the Motion is proper before this Court pursuant to 28

U.S.C. §§ 1408 and 1409.

                D.      Notice. Notice of the Motion and the Final Hearing have been provided in

accordance with the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

                E.      Cash Collateral Orders and Stipulations. On March 11, 2020, this

Court entered the First Interim Order. Pursuant to the First Interim Order, the Debtors were

authorized to use Cash Collateral subject to certain terms and conditions. On March 19, 2020,

the Prepetition ABL Agent delivered a Termination Declaration to the Debtors which, among

other things, notified the Debtors that due to the occurrence and continuation of certain Events of



3
  The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of
law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule
9014. To the extent that any of the following findings of fact constitute conclusions of law, they are
adopted as such. To the extent any of the following conclusions of law constitute findings of fact, they
are adopted as such.


                                                    4
              Case 20-10553-CSS          Doc 913      Filed 08/13/20     Page 5 of 37




Default, the Debtors’ ability to use Cash Collateral was terminated subject to the expiration of

the Remedies Notice Period. The Remedies Notice Period was extended by the Prepetition ABL

Agent and expired on April 6, 2020. The Debtors’ ability to use Cash Collateral was terminated

in accordance with the First Interim Order on April 6, 2020, and the Cases were converted to

proceedings under chapter 7 of the Bankruptcy Code on April 7, 2020. The Prepetition Agents

consented to the Trustee’s use of cash collateral pursuant to the terms and conditions of the

Second Interim Order authorizing the Trustee to use Cash Collateral, which was approved by this

Court on April 27, 2020. The Second Interim Order expired by its terms on May 29, 2020, but

by the First Stipulation, Second Stipulation and Third Stipulation was extended by the

Prepetition Agents and the Trustee through and including September 9, 2020.

               F.      Cash Collateral. The Prepetition Agents assert that all of the Debtors’

cash, including any cash in deposit accounts of the Debtors or on deposit with the Trustee,

wherever located, constitutes Cash Collateral of the Prepetition Secured Parties.

               G.      Adequate Protection. The Prepetition ABL Agent, for the benefit of

itself and the other Prepetition ABL Parties, and the Prepetition Term Loan Agent, for the benefit

of itself and the Prepetition Term Loan Parties, are each entitled to receive adequate protection as

set forth herein to the extent of any Diminution in Value of their respective interests in the

Prepetition Collateral (including Cash Collateral).

               H.      Good Faith. The Prepetition Secured Parties and the Trustee, on behalf of

the Debtors’ estates, have negotiated at arms’ length and in good faith the terms of this Final

Order. The Prepetition Secured Parties have agreed to permit the Trustee, on behalf of the

Debtors’ estates, to use their Cash Collateral for the Specified Period, subject to the Budget and

the other terms and conditions set forth herein. Entry of this Final Order is in the best interests of




                                                  5
              Case 20-10553-CSS             Doc 913   Filed 08/13/20    Page 6 of 37




the Debtors’ estates and their creditors.

               I.      Section 506(c). In light of the Prepetition Secured Parties’ consent to use

of Cash Collateral in accordance with the Budget and all of the terms and conditions of this Final

Order, including the payment of certain administrative rent claims in accordance with this Final

Order and the Budget for the use of various leased premises to store and otherwise facilitate

disposition of the Prepetition ABL Parties’ collateral, and the transfer of a portion of the

Prepetition ABL Obligations to the Trustee, the Trustee has waived and the Court finds and

holds that no additional charge under section 506(c) of the Bankruptcy Code or any other or

further charge upon the Prepetition Collateral and Postpetition Collateral is warranted, whether

in favor of the Trustee or of any landlord or other creditor.

               J.       Section 552(b). In light of the Court’s previous finding, and all of the

terms and conditions of this Final Order, the Court finds and rules that each Prepetition ABL

Party is entitled to, and by means of this Final Order, is granted a waiver of any “equities of the

case” exception under section 552(b) of the Bankruptcy Code.

               K.      Immediate Entry. Sufficient cause exists for immediate entry of this

Final Order pursuant to Bankruptcy Rule 4001(c)(2).

               L.      Final Hearing. Notice of the Final Hearing and the relief requested in the

Motion has been provided by the Trustee, whether by facsimile, electronic mail, overnight

courier or hand delivery, to certain parties-in-interest, including: (i) the U.S. Trustee; (ii) those

entities or individuals included on the Debtors’ list of 30 largest unsecured creditors on a

consolidated basis; (iii) counsel to the Prepetition ABL Agent; (iv) counsel to the Prepetition

Term Loan Agent; and (v) all other parties entitled to notice under the Bankruptcy Rules and the

Local Rules. The Trustee has made reasonable efforts to afford the best notice possible under




                                                  6
             Case 20-10553-CSS          Doc 913      Filed 08/13/20    Page 7 of 37




the circumstances.

       Based upon the foregoing findings and conclusions, the Motion and the record before the

Court with respect to the Motion, and after due consideration and good and sufficient cause

appearing therefor,

       IT IS HEREBY ORDERED that:

               1.      Motion Granted. The Motion is granted on a final basis, subject to the

terms and conditions set forth in this Final Order. The Trustee shall not use Cash Collateral

except as expressly authorized and permitted herein. All objections to this Final Order to the

extent not withdrawn, waived, settled, or resolved are hereby denied and overruled.

               2.      Authorization to Use Cash Collateral. Subject to the terms and conditions

of this Final Order, the Trustee is authorized to use Cash Collateral solely in accordance with the

Budget, for the period (the “Specified Period”) from the date of this Final Order through the

Termination Date (unless otherwise extended in writing by agreement of the Trustee, the

Prepetition ABL Parties (subject to paragraph 12 hereof), and the Prepetition Term Loan Parties

(which agreement may be by email)). Nothing in this Final Order shall authorize the disposition

of any assets of the Debtors or their estates outside the ordinary course of business, or any use of

Cash Collateral or proceeds resulting therefrom, except (x) as otherwise consented to by the

Prepetition ABL Agent (with respect to Postpetition ABL Priority Collateral) or the Prepetition

Term Loan Agent (with respect to Postpetition Term Priority Collateral) in writing, or (y) as

otherwise disposed of, or used, in accordance with the Budget.

               3.      Adequate Protection Liens.

                       (a)    Prepetition ABL Adequate Protection Liens. Subject to the Carve

Out, pursuant to sections 361 and 363(e) of the Bankruptcy Code, as adequate protection of the




                                                 7
               Case 20-10553-CSS            Doc 913       Filed 08/13/20      Page 8 of 37




interests of the Prepetition ABL Parties in the Prepetition Collateral to the extent of any

Diminution in Value of such interests in the Prepetition Collateral, pursuant to the First Interim

Order and the Second Interim Order (which grants are hereby ratified, continued, and affirmed

on a final basis), the Debtors granted to the Prepetition ABL Agent, for the benefit of itself and

the Prepetition ABL Parties, continuing, valid, binding, enforceable, and perfected postpetition

security interests in and liens on (the “Prepetition ABL Adequate Protection Liens”) any

Postpetition Collateral.4


4
  “Postpetition Collateral” means: all personal property, whether now existing or hereafter arising and
wherever located, tangible and intangible, of each of the Debtors, including: (a) all cash, cash equivalents,
deposit accounts, securities accounts, accounts, other receivables (including credit card receivables from,
and claims against, the Debtors’ credit card processors (the “Processor Claims”) including, but not limited
to, Bank of America, Synchrony, and PNC Bank), chattel paper, contract rights, inventory (wherever
located), instruments, documents, securities (whether or not marketable) and investment property
(including all of the issued and outstanding capital stock of each of its subsidiaries), hedge agreements,
furniture, fixtures, equipment (including documents of title), goods, franchise rights, trade names,
trademarks, servicemarks, copyrights, patents, license rights, intellectual property, general intangibles
(including, for the avoidance of doubt, payment intangibles), rights to the payment of money (including
tax refunds and any other extraordinary payments), supporting obligations, guarantees, letter of credit
rights, commercial tort claims, causes of action, and all substitutions, indemnification rights, all present
and future intercompany debt, books and records related to the foregoing, accessions and proceeds of the
foregoing, wherever located, including insurance or other proceeds; (b) all proceeds of leased real
property; (c) the proceeds of any avoidance actions brought pursuant to Chapter 5 of the Bankruptcy Code
or applicable state law equivalents (including any such actions with respect to Processor Claims); and (d)
all Prepetition Collateral that was not otherwise subject to valid, perfected, enforceable, and unavoidable
liens on the Petition Date. Notwithstanding the foregoing, Postpetition Collateral shall not include the
Debtors’ real property leases (but shall include all proceeds of such leases). Postpetition Collateral that is
(i) Prepetition ABL Priority Collateral, (ii) of a type that would be Prepetition ABL Priority Collateral
(including, without limitation, Processor Claims with respect to recovery of proceeds of Prepetition ABL
Priority Collateral); and (iii) of a type that would be Prepetition ABL Priority Collateral, but that was not
otherwise subject to valid, perfected, enforceable, and unavoidable liens on the Petition Date, shall, in
each case, constitute “Postpetition ABL Priority Collateral.” Postpetition Collateral that is (i) Prepetition
Term Priority Collateral, (ii) of a type that would be Prepetition Term Priority Collateral; and (iii) of a
type that would be Prepetition Term Priority Collateral, but that was not otherwise subject to valid,
perfected, enforceable, and unavoidable liens on the Petition Date shall constitute “Postpetition Term
Priority Collateral.” Postpetition Collateral that is (i) the proceeds of the Debtors’ real property leases;
and (ii) other than with respect to Processor Claims, the proceeds of avoidance actions brought pursuant
to Chapter 5 of the Bankruptcy Code or applicable state law equivalents shall be shared Postpetition
Collateral, and the Prepetition ABL Liens and Prepetition Term Loan Liens (and corresponding adequate
protection liens and claims) on such proceeds shall rank equally in priority and share such proceeds
equally (with 50% of such proceeds applied to the Prepetition ABL Obligations and 50% applied to the
Prepetition Term Loan Obligations). Notwithstanding anything to the contrary herein, but subject to


                                                      8
              Case 20-10553-CSS          Doc 913       Filed 08/13/20     Page 9 of 37




                       (b)      Prepetition Term Loan Adequate Protection Liens. Pursuant to

sections 361 and 363(e) of the Bankruptcy Code, as adequate protection of the interests of the

Prepetition Term Loan Parties in the Prepetition Collateral, to the extent of any Diminution in

Value of such interests in the Prepetition Collateral, pursuant to the First Interim Order and the

Second Interim Order (which grants are hereby ratified, continued, and affirmed on a final basis),

the Debtors granted to the Prepetition Term Loan Agent, for the benefit of itself and the

Prepetition Term Loan Parties, continuing, valid, binding, enforceable, and perfected postpetition

security interests in and liens on the Postpetition Collateral (the “Prepetition Term Loan

Adequate Protection Liens,” and together with the Prepetition ABL Adequate Protection Liens,

the “Adequate Protection Liens”).

               4.      Priority of Adequate Protection Liens.

                       (a)      The Prepetition ABL Adequate Protection Liens are and shall

remain senior to all other security interests in, liens on, or claims against any of the Postpetition

Collateral; provided that, the Prepetition ABL Adequate Protection Liens shall be subject to the

Carve Out and junior only to: (i) with respect to the Postpetition ABL Priority Collateral,

(A) Prepetition ABL Permitted Prior Liens and (B) the Prepetition ABL Liens; and (ii) with

respect to the Postpetition Term Priority Collateral, (A) Prepetition Term Loan Permitted Prior

Liens, (B) the Prepetition Term Loan Liens, (C) the Prepetition Term Loan Adequate Protection

Liens, and (D) the Prepetition ABL Liens.




paragraph 12 hereof, proceeds of commercial tort claims and avoidance actions brought pursuant to
Chapter 5 of the Bankruptcy Code shall be applied equally to (x) repay the Prepetition Secured
Obligations in accordance with this Final Order, and (y) the Debtors’ estates to fund the reasonable and
necessary costs of the Debtors’ estates and for the account of and paid to whomever may be lawfully
entitled thereto (other than the Prepetition Secured Obligations). Nothing herein shall be construed to
impair any Permitted Prior Liens.


                                                   9
            Case 20-10553-CSS          Doc 913       Filed 08/13/20   Page 10 of 37




                      (b)     The Prepetition Term Loan Adequate Protection Liens are and

shall remain senior to all other security interests in, liens on, or claims against any of the

Postpetition Collateral; provided that, the Prepetition Term Loan Adequate Protection Liens shall

be subject to the Carve Out and junior only to: (i) with respect to the Postpetition ABL Priority

Collateral, (A) Prepetition ABL Permitted Prior Liens, (B) the Prepetition ABL Liens, (C) the

Prepetition ABL Adequate Protection Liens, and (D) the Prepetition Term Loan Liens; and (ii)

with respect to the Postpetition Term Priority Collateral, (A) Prepetition Term Loan Permitted

Prior Liens, and (B) the Prepetition Term Loan Liens.

                      (c)     Except as provided herein, the Adequate Protection Liens shall not

be made subject to or pari passu with any lien or security interest heretofore or hereinafter

granted in the Cases, or in any other proceedings superseding or related to any of the foregoing

(collectively, the “Successor Cases”), and shall be valid and enforceable in the Cases or any

Successor Cases, or upon the dismissal of any of the Cases or Successor Cases. The Adequate

Protection Liens shall not be subject to sections 510, 549, or 550 of the Bankruptcy Code. No

lien or interest avoided and preserved for the benefit of the estate pursuant to section 551 of the

Bankruptcy Code shall be pari passu with or senior to the Prepetition Liens or the Adequate

Protection Liens.

               5.     Adequate Protection Superpriority Claims.

                      (a)     Prepetition ABL Superpriority Claim.          As further adequate

protection of the interests of the Prepetition ABL Parties in the Prepetition Collateral, to the

extent of any Diminution in Value of such interests in the Prepetition Collateral, pursuant to the

First Interim Order and the Second Interim Order (which grants are hereby ratified, continued

and affirmed on a final basis), the Prepetition ABL Agent, on behalf of itself and the Prepetition




                                                10
            Case 20-10553-CSS         Doc 913       Filed 08/13/20   Page 11 of 37




ABL Parties, was granted as and to the extent provided by section 507(b) of the Bankruptcy

Code, an allowed superpriority administrative expense claim in each of the Cases and any

Successor Cases (the “Prepetition ABL Superpriority Claim”).

                      (b)     Prepetition Term Loan Superpriority Claim. As further adequate

protection of the interests of the Prepetition Term Loan Parties in the Prepetition Collateral, to

the extent of any Diminution in Value of such interests in the Prepetition Collateral, pursuant to

the First Interim Order and the Second Interim Order (which grants are hereby ratified, continued

and affirmed on a final basis), the Prepetition Term Loan Agent, on behalf of itself and the

Prepetition Term Loan Parties, was granted as and to the extent provided by section 507(b) of the

Bankruptcy Code, an allowed superpriority administrative expense claim in each of the Cases

and any Successor Cases (the “Prepetition Term Loan Superpriority Claim,” and together with

the Prepetition ABL Superpriority Claim, the “Adequate Protection Superpriority Claims”).

               6.     Priority of the Adequate Protection Superpriority Claims. Except as set

forth herein, the Adequate Protection Superpriority Claims shall have priority over all

administrative expense claims and unsecured claims against the Debtors or their estates, now

existing or hereafter arising, of any kind or nature whatsoever, including administrative expenses

of the kinds specified in or ordered pursuant to sections 105, 326, 328, 330, 331, 503(a), 503(b),

506(c), 507(a), 507(b), 546(c), 546(d), 726, 1113, and 1114 of the Bankruptcy Code. The

Adequate Protection Superpriority Claims shall be subject to the Carve Out and the following

priorities: (a) with respect to Postpetition ABL Priority Collateral, (1) the Prepetition ABL

Superpriority Claim and (2) the Prepetition Term Loan Superpriority Claim; and (b) with respect

to Postpetition Term Priority Collateral, (1) the Prepetition Term Loan Superpriority Claim and

(2) the Prepetition ABL Superpriority Claim. Subject to paragraph 12, any Adequate Protection




                                               11
            Case 20-10553-CSS          Doc 913       Filed 08/13/20   Page 12 of 37




Superpriority Claims shall be payable only out of the proceeds of the Postpetition Collateral.

               7.     Adequate Protection Payments and Protections for Prepetition ABL

Parties. As further adequate protection, the Trustee is authorized to pay in cash the following:

(a) all principal and interest at the default rate due under the Prepetition ABL Documents, as may

be limited by the terms of paragraph 12 herein and (b) in accordance with paragraph 22 herein,

the reasonable and documented fees, out-of-pocket fees and expenses, and disbursements

(including the reasonable and documented fees, out-of-pocket fees and expenses, and

disbursements of counsel, financial advisors, auditors, third-party consultants, and other vendors)

incurred by the Prepetition ABL Agent reimbursable under the Prepetition ABL Documents. For

the avoidance of doubt, in the event that the amounts paid under, and in accordance with, this

paragraph exceed the corresponding line item set forth in the Budget, such payments shall not be

considered an Event of Default.

               8.     Adequate Protection Payments and Protections for Prepetition Term Loan

Agent. As further adequate protection, the Trustee is authorized to pay in cash, in accordance

with paragraph 22 herein, the reasonable and documented fees, out-of-pocket fees and expenses,

and disbursements (including the reasonable and documented fees, out-of-pocket fees and

expenses, and disbursements of counsel, financial advisors, auditors, third-party consultants, and

other vendors) incurred by the Prepetition Term Loan Agent on and subsequent to the Petition

Date reimbursable under the Prepetition Term Loan Documents; provided, however, that any

payments made under this paragraph 8 shall be made solely from proceeds of Postpetition Term

Priority Collateral. For the avoidance of doubt, in the event that the amounts paid under, and in

accordance with, this paragraph exceed the corresponding line item set forth in the Budget, such

payments shall not be considered an Event of Default.




                                                12
             Case 20-10553-CSS            Doc 913    Filed 08/13/20   Page 13 of 37




               9.      Perfection of Adequate Protection Liens.       This Final Order shall be

sufficient and conclusive evidence of the creation, validity, perfection, and priority of all liens

granted herein, including the Adequate Protection Liens, without the necessity of filing or

recording any financing statement, mortgage, notice, or other instrument or document which may

otherwise be required under the law or regulation of any jurisdiction or the taking of any other

action (including, for the avoidance of doubt, entering into any deposit account control

agreement) to validate or perfect (in accordance with applicable non-bankruptcy law) the

Adequate Protection Liens, or to entitle the Prepetition Secured Parties to the priorities granted

herein. Notwithstanding the foregoing, each Prepetition Agent is authorized to file, as it in its

sole discretion deems necessary or advisable, such financing statements, security agreements,

mortgages, notices of liens, and other similar documents to perfect in accordance with applicable

non-bankruptcy law or to otherwise evidence the Adequate Protection Liens, and all such

financing statements, mortgages, notices, and other documents shall be deemed to have been

filed or recorded as of the Petition Date; provided, however, that no such filing or recordation

shall be necessary or required in order to create or perfect the Adequate Protection Liens. The

Trustee is authorized to execute and deliver promptly upon demand to the Prepetition Agents, as

applicable, all such financing statements, mortgages, notices, and other documents as the

Prepetition Agents may reasonably request. Each Prepetition Agent, in its discretion, may file a

photocopy of this Final Order as a financing statement with any filing or recording office or with

any registry of deeds or similar office, in addition to or in lieu of such financing statements,

notices of lien, or similar instrument.

               10.     Adequate Protection Reservation. Nothing herein shall impair or modify

the application of section 507(b) of the Bankruptcy Code in the event that the adequate




                                                13
            Case 20-10553-CSS          Doc 913       Filed 08/13/20   Page 14 of 37




protection provided to the Prepetition Secured Parties hereunder is insufficient to compensate for

any Diminution in Value of their respective interests in the Prepetition Collateral during the

Cases or any Successor Cases. The receipt by the Prepetition Secured Parties of the adequate

protection provided herein shall not be deemed an admission that the interests of the Prepetition

Secured Parties are adequately protected. Further, this Final Order shall not prejudice or limit

the rights of the Prepetition Secured Parties to seek additional relief with respect to the use of

Cash Collateral or for additional adequate protection.

               11.    Budget.    The use of Cash Collateral during the Specified Period is

permitted solely in accordance with the Budget attached hereto as Exhibit 1. The Budget shall

include payment of certain unpaid rent under nonresidential leases of real property to be funded

out of the Prepetition ABL Priority Collateral subject, pending satisfaction of the Trustee’s

payment obligations in paragraph 12(i) through (iv) hereof, to separate orders of the Court

governing allowance and payment of such rent claims. The Budget may be updated, modified,

or supplemented by the Trustee with the written consent of the Prepetition Agents (including by

email), and no such updated, modified, or supplemented budget shall be effective until so

approved, and once so approved shall be deemed the Budget; provided, however, that in the

event the Prepetition Agents, on the one hand, and the Trustee, on the other hand, cannot agree

as to an updated, modified or supplemented budget, the Trustee shall continue to operate under

the most recent prior-approved Budget and such disagreement shall give rise to an Event of

Default once the period covered by such prior Budget has terminated. Each Budget delivered to

the Prepetition Agents shall be accompanied by such customary supporting documentation as

reasonably requested by the Prepetition Agents and shall be prepared in good faith based upon

assumptions the Trustee believes to be reasonable at the time of delivery. A copy of any Budget




                                                14
            Case 20-10553-CSS          Doc 913       Filed 08/13/20   Page 15 of 37




(or updated Budget once approved by the Prepetition Agents) shall simultaneously be delivered

to the U.S. Trustee. All Cash Collateral use must be strictly in accordance with the terms of the

Budget or agreed to in writing by the Prepetition Agents.

               12.    Partial Satisfaction and Assignment of Prepetition ABL Obligations. In

return for the Prepetition ABL Parties’ consent to use of cash collateral hereunder, including the

payment of administrative rent claims in accordance with the Budget, and the transfer of a

portion of the Prepetition ABL Obligations to the Trustee, the Trustee shall pay the Prepetition

ABL Agent, for the benefit of the Prepetition ABL Parties and on account of the Prepetition

ABL Obligations, the following, without any setoff or deduction: (i) the sum of $12.5 million by

no later than August 15, 2020, (ii) the sum of $10 million by no later than August 31, 2020, (iii)

interest at the default rate under the Prepetition ABL Documents calculated on the principal

amount of $22.5 million (taking into account the payments under (i) hereunder once made), until

the amounts in (i) and (ii) are paid in full; (iv) in accordance with paragraph 22 herein, the

reasonable and documented fees, out-of-pocket fees and expenses and disbursements (including

the reasonable and documented fees, out-of-pocket fees and expenses, and disbursements of

counsel, financial advisors, auditors, third-party consultants and other vendors) through and

including the first day after entry of this Final Order; (v) the first $3.0 million realized by the

Trustee on account of the Processor Claims (payable within five (5) days of receipt), which shall

be reasonably and promptly pursued by the Trustee, and (vi) all proceeds of the Debtors’ pending

insurance claims (the “Insurance Claims”) relating to the Debtors’ locations at Naperville,

Illinois and Canton, Ohio (payable within five (5) days of receipt). In addition, the Prepetition

ABL Agent shall be entitled to retain any sums previously paid on account of the Prepetition

ABL Obligations and to receive any funds in the Carve Out Reserves (as defined in the First




                                                15
            Case 20-10553-CSS         Doc 913       Filed 08/13/20   Page 16 of 37




Interim Order, as modified by the Conversion Order) and the Carve Out Escrow Funds (as

defined in the Conversion Order). The Trustee shall use his reasonable best efforts to collect on

the Processor Claims and the pending insurance claims, including, but not limited to, reasonably

contesting the complaint and adversary proceeding commenced by Signal USA, LLC d/b/a

Signal Restoration Services [Adv. Pro. No. 20-50717-CSS]. Upon payment of the amounts set

forth herein in items (i) through (iv) above, the Prepetition ABL Agent and the Prepetition ABL

Parties shall (a) be deemed to have assigned, transferred, and conveyed to the Trustee, for the

benefit of the Debtors’ estates, any and all rights, claims and obligations of the Prepetition ABL

Agent and the Prepetition ABL Parties under, relating to, or arising from the Prepetition ABL

Facility, the Prepetition ABL Obligations, the Prepetition ABL Priority Collateral, the

Prepetition ABL Documents, the Cash Collateral Orders, and these Cases and (b) have no further

liability whatsoever for any fees or amounts constituting the Carve Out, regardless of when

arising or incurred. As a result of the foregoing provision, subject to the conditions set forth

herein, the Trustee shall step into the shoes and stead of the Prepetition ABL Parties for all

purposes; provided, however, that the Prepetition ABL Agent shall retain the right to receive

payments in accordance with items (v) and (vi) above notwithstanding the assignment, transfer

and conveyance to the Trustee.

               13.    Modification of Automatic Stay.       The automatic stay imposed under

section 362(a)(2) of the Bankruptcy Code is hereby modified as necessary to effectuate all of the

terms and provisions of this Final Order, including to: (a) permit the Trustee to grant the

Adequate Protection Liens and Adequate Protection Superpriority Claims; (b) permit the Trustee

to perform such acts as the Prepetition Agents may reasonably request to assure the perfection

and priority of the liens granted herein; (c) permit the Trustee to incur all liabilities and




                                               16
             Case 20-10553-CSS          Doc 913        Filed 08/13/20    Page 17 of 37




obligations to the Prepetition Secured Parties under this Final Order; and (d) authorize the

Trustee to pay, and the Prepetition Secured Parties to retain and apply, payments made in

accordance with the terms of this Final Order.

               14.     Protections of Rights of Prepetition Secured Parties.

                       (a)     Subject to the Intercreditor Agreement and until the Termination

Date, unless the Prepetition ABL Agent and Prepetition Term Loan Agent have each provided

their respective prior written consent, or all Prepetition ABL Obligations and Prepetition Term

Loan Obligations (excluding contingent indemnification obligations for which no claim has been

asserted) have been Paid in Full consistent herewith, the Trustee shall neither seek entry of, nor

support any motion or application seeking entry of, and otherwise shall object to any motion or

application seeking entry of, any order (other than this Final Order) that authorizes any of the

following: (i) the obtaining of credit or the incurring of indebtedness that is secured by a

security, mortgage, or collateral interest or other Lien on all or any portion of the Postpetition

Collateral or Prepetition Collateral and/or that is entitled to administrative priority status, in each

case that is superior to or pari passu with the Prepetition Liens, the Prepetition Adequate

Protection Liens, and/or the Adequate Protection Superpriority Claims except as expressly set

forth in this Final Order; (ii) the use of Cash Collateral for any purpose other than as permitted in

this Final Order; (iii) the return of goods pursuant to section 546(h) of the Bankruptcy Code (or

other return of goods on account of any prepetition indebtedness) to any creditor of any Debtor

or any creditor’s taking any setoff or recoupment against any of its prepetition indebtedness

based upon any such return of goods pursuant to section 553 of the Bankruptcy Code or

otherwise; or (iv) any modification of any of the Prepetition Secured Parties’ rights under the

Cash Collateral Orders, the Prepetition ABL Documents, or the Prepetition Term Loan




                                                  17
             Case 20-10553-CSS         Doc 913        Filed 08/13/20   Page 18 of 37




Documents. It shall be an Event of Default under this Final Order if, in any of these Cases or

any Successor Cases, the Trustee takes or fails to take any of the actions contemplated with

respect to provisions (i) through (iv) of the previous sentence or if any order is entered granting

any of the relief enumerated in provisions (i) through (iv) of the previous sentence.

                       (b)     The Trustee shall (i) maintain books, records, and accounts of

receipts and disbursements and incurred expenses on a weekly basis; (ii) reasonably cooperate

with, consult with, and provide to the Prepetition Agents, as applicable, all information, records

and documents that any or all of the Debtors are obligated (including upon reasonable request by

any of the Prepetition Agents, as applicable) to provide under the Prepetition Documents, or the

provisions of this Final Order; (iii) reasonably cooperate with, consult with, and provide

information requested by the Prepetition ABL Agent on the Processor Claims and the Insurance

Claims; (iv) upon reasonable advance notice, permit the Prepetition Agents to visit and inspect

any of the Debtors’ respective properties, to examine and make abstracts or copies from any of

their respective books and records, to tour the Debtors’ business premises and other properties,

and to discuss, and provide advice with respect to, their respective affairs, finances, properties,

business operations, and accounts with the Trustee and other professional advisors (other than

legal counsel) as and to the extent required by the Prepetition Documents; (v) permit the

Prepetition Agents to consult with the Trustee and advisors on matters concerning the Debtors’

businesses, financial condition, operations, and assets; and (vi) upon reasonable advance notice,

permit the Prepetition Agents to conduct, at their discretion, field audits, collateral examinations,

liquidation valuations, and inventory appraisals at reasonable times in respect of any or all of the

Postpetition Collateral and Prepetition Collateral, in each case, in accordance with the Prepetition

Documents.




                                                 18
             Case 20-10553-CSS            Doc 913       Filed 08/13/20   Page 19 of 37




                15.     Credit Bidding. Subject to the Challenge rights referenced in paragraph

43 of this Final Order, the Trustee shall not object to any Prepetition ABL Parties credit bidding

up to the full amount of the applicable outstanding Prepetition ABL Obligations, or with respect

to the Prepetition Term Loan Parties, credit bidding up to the full amount of the applicable

outstanding Prepetition Term Loan Obligations, in each case including any accrued interest, fees,

and expenses, in any sale of any Prepetition Collateral, as applicable, whether such sale is

effectuated through sections 363 or 725 of the Bankruptcy Code or otherwise, to the extent

permitted by section 363(k) of the Bankruptcy Code, and subject in each case to the rights,

duties, and limitations, as applicable, of the parties under the Intercreditor Agreement,

Prepetition Documents and to the provision of consideration sufficient to pay in full in cash any

senior liens on the collateral that is subject to the credit bid.

                16.     Proceeds of Subsequent Financing. If the Trustee, any examiner with

expanded powers, or any responsible officer subsequently appointed in these Cases or any

Successor Cases, shall obtain credit or incur debt pursuant to sections 364(b), 364(c), or 364(d)

of the Bankruptcy Code at any time prior to the Prepetition Obligations being Paid in Full, and

such facilities are secured by any Prepetition Collateral or Postpetition Collateral, then all the

cash proceeds derived from such credit or debt shall immediately be turned over to the

Prepetition ABL Agent (or, following the Prepetition ABL Obligations being Paid in Full, to the

Prepetition Term Loan Agent) to be applied in accordance with the Intercreditor Agreement.

                17.     Cash Collection. From and after the date of the entry of the Interim Order,

subject to paragraph 12 hereof, all collections and proceeds of any Postpetition Collateral and

Prepetition Collateral and all Cash Collateral (in each case, that does not constitute Prepetition or

Postpetition Term Priority Collateral) that shall at any time come into the possession, custody, or




                                                   19
             Case 20-10553-CSS         Doc 913       Filed 08/13/20    Page 20 of 37




control of the Trustee, or to which any Debtor is now or shall become entitled at any time, shall

be deposited by the Trustee into a segregated, non-commingled account and shall be deemed to

be Postpetition ABL Priority Collateral. Proceeds and other amounts arising from the Debtors’

operations, the Cash Collateral or the Prepetition or Postpetition Collateral shall be used, subject

to the conditions set forth herein, to fund the Budget during the Specified Period, and, subject to

paragraph 12 hereof or the last sentence of this paragraph 17, the Trustee is authorized to pay to

the Prepetition ABL Agent, and the Prepetition ABL Agent is authorized to apply, amounts in

excess of the Budget until the Prepetition ABL Obligations are Paid in Full consistent herewith.

The Trustee shall cause the proceeds of Prepetition and Postpetition Term Priority Collateral to

be deposited into a segregated, non-commingled account, and such amounts shall be deemed to

be Postpetition Term Priority Collateral. The Trustee’s use of such proceeds shall be subject to

(and limited to the extent set forth in) this Final Order but, for the avoidance of doubt, may be

used in accordance with the Budget.

               18.     Maintenance of Collateral. Until all Prepetition ABL Obligations and

Prepetition Term Loan Obligations are Paid in Full consistent herewith, the Trustee shall: (a)

insure the Postpetition Collateral and Prepetition Collateral as required under the Prepetition

Documents; and (b) maintain the cash management system in effect as of the Petition Date, as

may be modified with the consent of the Prepetition Agents (such consent not to be unreasonably

withheld) or as a result of entry of any order by the Court; provided that the Trustee shall be

authorized to open and maintain one or more segregated accounts in connection with this case

for general operating purposes and for the purpose of depositing proceeds from the disposition of

Postpetition Collateral.




                                                20
             Case 20-10553-CSS          Doc 913       Filed 08/13/20    Page 21 of 37




               19.     Disposition of Collateral. Subject to paragraph 12 hereof, the Trustee

shall not sell, transfer, lease, encumber, or otherwise dispose of any portion of the Postpetition

Collateral or Prepetition Collateral other than in the ordinary course of business without (subject

to the Intercreditor Agreement) the prior written consent of the Prepetition ABL Agent (with

respect to Postpetition ABL Priority Collateral) or the Prepetition Term Loan Agent (with

respect to Postpetition Term Priority Collateral), and no such consent shall be implied, from any

other action, inaction or acquiescence by the Prepetition Secured Parties or from any order of this

Court.

               20.     Events of Default. The occurrence of any of the following events, unless

consented to or waived by the Prepetition Agents, in writing, each in their sole and absolute

discretion, shall constitute an event of default (collectively, the “Events of Default”):

                       (a)     the failure of the Trustee to perform, in any respect, any of the

terms, provisions, conditions, covenants, or obligations under this Final Order (including,

without limitation, the payment of all amounts pursuant to paragraph 12 hereof and any other

amounts to the Prepetition Secured Parties authorized hereunder);

                       (b)     the replacement of the Trustee;

                       (c)     the filing of a motion: (i) to obtain additional financing under

section 364(d) of the Bankruptcy Code not otherwise permitted pursuant to this Final Order; (ii)

to grant any lien other than Permitted Prior Liens upon or affecting any Postpetition Collateral;

or (iii) except as provided in this Final Order, to use Cash Collateral under section 363(c) of the

Bankruptcy Code;

                       (d)     the entry of an order amending, supplementing, staying, vacating

or otherwise modifying this Final Order, the filing by the Trustee of a motion for reconsideration




                                                 21
             Case 20-10553-CSS          Doc 913        Filed 08/13/20    Page 22 of 37




with respect to this Final Order, or the Final Order shall cease to be in full force and effect;

                       (e)     the payment of, or application by the Trustee for authority to pay,

any claims unless in accordance with the terms of this Final Order and the Budget;

                       (f)     the filing of a motion to approve a Prohibited Sale;

                       (g)     the dismissal of any Case;

                       (h)     the filing of a motion seeking, or the Court shall enter an order

granting, relief from or modifying the automatic stay of section 362 of the Bankruptcy Code (i)

to allow any creditor (other than the Prepetition ABL Agent and, subject to the Intercreditor

Agreement, the Prepetition Term Loan Agent) to execute upon or enforce a lien on any

Postpetition Collateral or Prepetition Collateral, (ii) approving any settlement or other stipulation

with any secured creditor of any Debtor providing for payments as adequate protection or

otherwise to such secured creditor, or (iii) with respect to any lien on or the granting of any lien

on any Postpetition Collateral or the Prepetition Collateral to any federal, state or local

environmental or regulatory agency or authority, which in either case involves a claim of

$250,000 or more;

                       (i)     the existence of any claim or charges, or the entry of any order of

the Court authorizing any claims or charges, entitled to superpriority administrative expense

claim status in any Case pursuant to section 364(c)(1) of the Bankruptcy Code pari passu with or

senior to the claims of the Prepetition Secured Parties under this Final Order, or there shall arise

or be granted by the Court (i) any claim having priority over any or all administrative expenses

of the kind specified in clause (b) of section 503 or clause (b) of section 507 of the Bankruptcy

Code or (ii) any lien on the Postpetition Collateral or the Prepetition Collateral having a priority

senior to or pari passu with the liens and security interests granted herein, except, in each case,




                                                  22
               Case 20-10553-CSS       Doc 913       Filed 08/13/20   Page 23 of 37




as expressly provided in this Final Order;

                      (j)     the Trustee shall file, or the Trustee shall fail to contest in good

faith the filing of, a motion or entry of an order materially adversely impacting the rights and

interests of the Prepetition Secured Parties (other than a Challenge permitted hereby) shall have

been entered by the Court or any other court of competent jurisdiction;

                      (k)     the Trustee shall challenge, support or encourage a challenge of

any payments made to any Prepetition ABL Party with respect to the Prepetition ABL

Obligations;

                      (l)     the Trustee shall challenge, support or encourage a challenge of

any payments made to any Prepetition Term Loan Party with respect to the Prepetition Term

Loan Obligations (other than a Challenge permitted hereby);

                      (m)     the entry of any order by the Court granting, or the filing by the

Trustee of any motion or other request with the Court seeking authority to use cash proceeds of

any of the Postpetition Collateral or Prepetition Collateral other than as set forth in this Final

Order or to obtain any financing under section 364(d) of the Bankruptcy Code;

                      (n)     the Trustee shall make any payment (whether by way of adequate

protection or otherwise) of principal or interest or otherwise provide any credit on account of any

prepetition indebtedness or payables other than payments approved (i) by the Court or (ii) by the

Prepetition Agents in writing, in each case in accordance with the Budget;

                      (o)     the Trustee shall fail to contest in good faith a request to take any

action that if taken by the Trustee would constitute an event of default under this paragraph 20;

                      (p)     the automatic stay shall be modified, reversed, revoked or vacated

in a manner that has a material adverse impact on the rights and interests of the Prepetition




                                                23
             Case 20-10553-CSS         Doc 913        Filed 08/13/20   Page 24 of 37




Agents or the Prepetition Secured Parties.

               21.     Rights and Remedies Upon Event of Default.            Immediately upon the

occurrence and during the continuation of an Event of Default under this Final Order,

notwithstanding the provisions of section 362 of the Bankruptcy Code, without any application,

motion, or notice to, hearing before, or order from the Court, but subject to the terms of this Final

Order, (a) the Prepetition ABL Agent may declare (any such declaration delivered by the

Prepetition ABL Agent or the Prepetition Term Loan Agent, as applicable, shall be referred to

herein as a “Termination Declaration”) a termination, reduction, or restriction on the ability of

the Trustee to use Cash Collateral, and (b) the Prepetition Term Loan Agent may (i) declare a

termination, reduction, or restriction on the ability of the Trustee to use Cash Collateral that is

Postpetition Term Priority Collateral and (ii) after the Prepetition ABL Obligations have been

Paid in Full in accordance herewith, declare a termination, reduction, or restriction on the ability

of the Trustee to use Cash Collateral (the date a Termination Declaration is delivered shall be

referred to herein as the “Termination Date”). The Termination Declaration shall be given by

electronic mail (or other electronic means) to counsel to the Trustee, the Prepetition ABL Agent

(if delivered by the Prepetition Term Loan Agent), the Prepetition Term Loan Agent (if delivered

by the Prepetition ABL Agent), and the U.S. Trustee. Upon the Termination Date, subject to the

Carve Out, the Prepetition ABL Parties shall be entitled to seek authority to exercise their rights

and remedies in accordance with the Prepetition ABL Documents and this Final Order to satisfy

the Prepetition ABL Obligations, Prepetition ABL Superpriority Claims, and Prepetition ABL

Adequate Protection Liens. Upon the Termination Date, the Trustee shall not be entitled to use

Cash Collateral without the consent of each of the Prepetition Agents (subject to the terms of the

Intercreditor Agreement), except to fund the Carve Out. Any entry upon the Debtors’ premises




                                                 24
             Case 20-10553-CSS         Doc 913       Filed 08/13/20    Page 25 of 37




as part of an exercise of remedies by the Prepetition Secured Parties shall be subject to the

applicable provisions of Paragraph 32 of the First Interim Order.

               22.     Prepetition Secured Parties’ Expenses. The Trustee is authorized to pay,

in accordance with this Final Order, all reasonable and documented prepetition and postpetition

fees and out-of-pocket expenses of (a) subject to paragraph 12 hereof, the Prepetition ABL

Agent (limited in the case of counsel and financial advisor, to all reasonable and documented out

of pocket fees, costs, disbursements and expenses of Morgan, Lewis & Bockius LLP, Burr &

Forman LLP, Clear Thinking Group, LLC, and any successor counsel or financial advisor) and,

(b) solely from the proceeds of Postpetition Term Priority Collateral, the Prepetition Term Loan

Agent (limited in the case of counsel, to all reasonable and documented out of pocket fees, costs,

disbursements and expenses of Greenberg Traurig, LLP, and any successor counsel). Payment

of all such fees and expenses shall not be subject to allowance by the Court. Professionals for

the Prepetition Agents shall not be required to comply with the U.S. Trustee fee guidelines,

provided, however that any time such professionals seek payment of fees and expenses from the

Trustee that were incurred after the Petition Date, each professional shall provide summary

copies of its fee and expense statements or invoices (which shall not be required to contain time

entries and which may be redacted or modified to the extent necessary to delete any information

subject to the attorney-client privilege, any information constituting attorney work product, or

any other confidential information, and the provision of such invoices shall not constitute any

waiver of the attorney client privilege or of any benefits of the attorney work product doctrine) to

the U.S. Trustee contemporaneously with the delivery of such summary fee and expense

statements to the Trustee. Any objections raised by the Trustee or the U.S. Trustee with respect

to such invoices within ten (10) days of the receipt thereof will be subject to resolution by the




                                                25
            Case 20-10553-CSS         Doc 913       Filed 08/13/20   Page 26 of 37




Court to the extent they cannot be resolved by the applicable parties. Pending such resolution,

the undisputed portion of any such invoice will be paid promptly by the Trustee.

Notwithstanding the foregoing, the Trustee is authorized to pay any reasonable and documented

fees, costs, and out-of-pocket expenses of the Prepetition ABL Parties as provided in the

Prepetition ABL Documents, incurred prior to the Petition Date without the need for any

professional engaged by the Prepetition ABL Parties to first deliver a copy of its invoice as

provided for herein. No attorney or advisor to any Prepetition ABL Party shall be required to file

an application seeking compensation for services or reimbursement of expenses with the Court.

               23.    Proofs of Claim. Notwithstanding any order entered by this Court in

relation to the establishment of a bar date in any of the Cases or any Successor Cases to the

contrary, the Prepetition ABL Parties and the Prepetition Term Loan Parties will not be required

to file proofs of claim in any of the Cases or Successor Cases for any claims arising under the

Prepetition ABL Documents or the Prepetition Term Loan Documents.               The stipulations,

admissions, and acknowledgments in the First Interim Order and the provisions of this Final

Order shall be deemed to constitute a timely filed proof of claim for the Prepetition ABL Parties

and the Prepetition Term Loan Parties with regard to all claims arising under the Prepetition

ABL Documents or the Prepetition Term Loan Documents, as the case may be. Notwithstanding

the foregoing, the Prepetition ABL Agent on behalf of itself and the Prepetition ABL Parties, and

the Prepetition Term Loan Agent on behalf of itself and the Prepetition Term Loan Parties, are

hereby authorized and entitled, in their sole discretion, but not required, to file (and amend

and/or supplement, as it sees fit) a proof of claim and/or aggregate or master proofs of claim in

each of the Cases or Successor Cases for any claim described herein (with any such aggregate or

master proof of claim filed in any of the Cases deemed to be filed in all Cases of each of the




                                               26
             Case 20-10553-CSS          Doc 913        Filed 08/13/20   Page 27 of 37




Debtors and asserted against all of the applicable Debtors). Any proof of claim filed by the

Prepetition ABL Agent or the Prepetition Term Loan Agent shall be deemed to be in addition to

and not in lieu of any other proof of claim that may be filed by any of the Prepetition ABL

Parties or Prepetition Term Loan Parties. Any order entered by the Court in relation to the

establishment of a bar date in any of the Cases or Successor Cases shall not apply to any claim of

the Prepetition ABL Parties or the Prepetition Term Loan Parties. The provisions set forth in this

paragraph are intended solely for the purpose of administrative convenience and shall not affect

the substantive rights of any party-in-interest or their respective successors-in-interest.

               24.     Carve Out.

                       (a)     Carve Out. As used in this Final Order, the “Carve Out” means (i)

all fees required to be paid to (A) the Clerk of the Court and (B) the Office of the United States

Trustee under section 1930(a) of title 28 of the United States Code and (ii) all reasonable fees

and expenses incurred by the Trustee (or by any persons or firms retained by the Trustee

pursuant to sections 326, 327, 328 and 330 of the Bankruptcy Code) under section 726(b) of the

Bankruptcy Code up to the amounts set forth in the Budget incurred prior to the delivery of a

Carve Out Trigger Notice. For purposes of this Final Order, “Carve Out Trigger Notice” shall

mean a written notice delivered by email (or other electronic means) by the Prepetition ABL

Agent to the Trustee and the U.S. Trustee, which notice may be delivered following the

occurrence and during the continuation of an Event of Default (as defined herein).

                       (b)     Carve Out Funding. On the day on which a Carve Out Trigger

Notice is given by the Prepetition ABL Agent (the “Termination Declaration Date”), the Carve

Out Trigger Notice shall be deemed a demand to the Trustee, and authorization for the Trustee,

to utilize cash on hand and proceeds of the Postpetition Collateral to fund a reserve in an amount




                                                  27
             Case 20-10553-CSS          Doc 913       Filed 08/13/20   Page 28 of 37




equal to the Carve Out as of the Termination Declaration Date. For the avoidance of doubt and

notwithstanding anything to the contrary herein or in any Prepetition Secured Facility, the Carve

Out shall be senior to all liens and claims securing the Adequate Protection Liens and any and all

other forms of adequate protection, liens, or claims securing the obligations under the Prepetition

Documents.

                       (c)     No Direct Obligation To Pay Allowed Professional Fees. The

Prepetition Secured Parties shall not be responsible for the payment or reimbursement of any

fees or disbursements of any professional person incurred in connection with the Cases or any

Successor Cases under any chapter of the Bankruptcy Code. Nothing in this Final Order or

otherwise shall be construed to obligate the Prepetition Secured Parties in any way, to pay

compensation to, or to reimburse expenses of, any professional person or to guarantee that the

Trustee has sufficient funds to pay such compensation or reimbursement.

                       (d)     Payment of Carve Out On or After the Termination Declaration

Date. Any payment or reimbursement made on or after the occurrence of the Termination

Declaration Date shall permanently reduce the Carve Out on a dollar-for-dollar basis.

Notwithstanding anything to the contrary herein, all rights of the Prepetition Secured Parties to

argue that the Carve Out should be funded out of the ABL Priority Collateral or the Term Loan

Priority Collateral, respectively, are expressly preserved.

               25.     Limitations on Use of Cash Collateral and Carve Out.          Through the

occurrence of the Termination Date, the Postpetition Collateral, the Prepetition Collateral, the

Cash Collateral and the Carve Out may not be used in connection with: (a) except to contest the

occurrence of an Event of Default, preventing, hindering, or delaying any of the Prepetition

Secured Parties’ permitted enforcement or realization upon any of the Postpetition Collateral or




                                                 28
            Case 20-10553-CSS          Doc 913       Filed 08/13/20   Page 29 of 37




Prepetition Collateral; (b) using or seeking to use Cash Collateral except as provided for in this

Final Order; (c) selling or otherwise disposing of Postpetition Collateral without the consent of

the Prepetition Agents; (d) using or seeking to use any insurance proceeds constituting

Prepetition Collateral or Postpetition Collateral without the consent of the Prepetition ABL

Agent or the Prepetition Term Loan Agent (in the case of Postpetition Term Priority Collateral);

(e) incurring Indebtedness (as defined in the Prepetition Documents) without the prior consent of

the Prepetition Agents; (f) seeking to amend or modify any of the rights granted to the

Prepetition Secured Parties under this Final Order or the Prepetition Documents, including

seeking to use Cash Collateral and/or Collateral on a contested basis; (g) objecting to or

challenging in any way the Prepetition Liens, Prepetition Secured Obligations, Collateral

(including Cash Collateral) or, as the case may be, Prepetition Collateral, or any other claims or

liens, held by or on behalf of any of the Prepetition Secured Parties, respectively; (h) asserting,

commencing, or prosecuting any claims or causes of action whatsoever, including any actions

under Chapter 5 of the Bankruptcy Code or applicable state law equivalents or actions to recover

or disgorge payments, against any of the Prepetition Secured Parties, or any of their respective

affiliates, agents, attorneys, advisors, professionals, officers, directors, and employees; (i)

litigating, objecting to, challenging, or contesting in any manner, or raising any defenses to, the

validity, extent, amount, perfection, priority, or enforceability of any of the Prepetition Liens,

Prepetition Secured Obligations, or any other rights or interests of any of the Prepetition Secured

Parties; or (j) seeking to subordinate, recharacterize, disallow, or avoid the Prepetition Secured

Obligations; provided however that the Carve Out may be used for allowed fees and expenses of

the Trustee and his professionals, in an amount not to exceed $75,000, in investigating (but not

prosecuting or challenging) the Prepetition Lien and Claim Matters; provided further that the




                                                29
             Case 20-10553-CSS           Doc 913        Filed 08/13/20   Page 30 of 37




Carve Out may not be used for fees and expenses of the Trustee and his professionals in

investigating the Prepetition Lien and Claim Matters to the extent such fees and expenses are

duplicative of those sought by the Committee and payable from any prior carve outs funded by

the Prepetition Secured Parties or otherwise.

               26.     Payment of Compensation. Nothing herein shall be construed as consent

to the allowance of any professional fees or expenses of any professional person retained by the

Debtors or the Trustee or shall affect the right of the Prepetition Secured Parties to object to the

allowance and payment of such fees and expenses. So long as an unwaived Event of Default has

not occurred, the Trustee shall be permitted to pay fees and expenses of its professionals, as

reflected in the most recent Budget provided by the Trustee and approved by the Prepetition

Agents.

               27.     No Third Party Rights. Except as explicitly provided for herein, this

Final Order does not create any rights for the benefit of any third party, creditor, equity holder or

any direct, indirect, or incidental beneficiary.

               28.     Section 506(c) Claims. No costs or expenses of administration which

have been or may be incurred in the Cases shall be charged against the Prepetition Secured

Parties or any of their respective claims, the payments provided in paragraph 12 herein, or the

Postpetition Collateral or the Prepetition Collateral of the Prepetition Secured Parties pursuant to

sections 105 or 506(c) of the Bankruptcy Code, or otherwise.

               29.     No Marshaling/Application of Proceeds. The Prepetition ABL Parties

shall not be subject to the equitable doctrine of “marshaling” or any other similar doctrine with

respect to any of payments provided in paragraph 12 herein, or the Postpetition Collateral or the

Prepetition Collateral, as the case may be, and proceeds shall be received and applied pursuant to




                                                   30
              Case 20-10553-CSS         Doc 913        Filed 08/13/20    Page 31 of 37




this Final Order, notwithstanding any other agreement or provision to the contrary.

               30.     Section 552(b). The Prepetition ABL Parties shall each be entitled to all

of the rights and benefits of section 552(b) of the Bankruptcy Code, and the “equities of the

case” exception under section 552(b) of the Bankruptcy Code shall not apply to the Prepetition

ABL Parties, with respect to proceeds, products, offspring or profits of any of the Prepetition

Collateral.

               31.     Releases of Prepetition ABL Parties. In consideration of the terms of the

Cash Collateral Orders and the Prepetition ABL Parties permitting the Trustee to use the

Prepetition Collateral (including Cash Collateral) pursuant to the provisions of the Cash

Collateral Orders, the Trustee, on behalf of himself and each Debtor estate, and each of their

successors and assigns (collectively, the “Releasors”), forever releases, discharges and acquits

the Prepetition ABL Parties, and their respective successors and assigns, and their present and

former shareholders, affiliates, subsidiaries, divisions, predecessors, directors, officers, attorneys,

employees and other representatives in their respective capacities as such (collectively, the

“Releasees”), of and from any and all claims, demands, liabilities, responsibilities, disputes,

remedies, causes of action, indebtedness and obligations, of every kind, nature and description,

including, without limitation, any so-called “lender liability” claims or defenses, that Releasors

had, have or hereafter can or may have against the Releasees as of the date hereof, in respect of

events that occurred on or prior to the date hereof in connection with the Debtors, these Cases,

the Cash Collateral Orders, the Prepetition ABL Documents, or the Prepetition ABL Obligations.

               32.     Limits on Lender Liability. Nothing in this Final Order, the Prepetition

Documents, or any other documents related thereto shall in any way be construed or interpreted

to impose or allow the imposition upon the Prepetition Secured Parties of any liability for any




                                                  31
             Case 20-10553-CSS          Doc 913       Filed 08/13/20   Page 32 of 37




claims arising from any activities by the Debtors or the Trustee in the operation of the Debtors’

businesses or in connection with the administration of these Cases. No Prepetition Secured Party

shall, solely by reason of having made loans under the Prepetition Documents or Cash Collateral

available to the Debtors or the Trustee in accordance with the Cash Collateral Orders, be deemed

in control of the operations of the Debtors or to be acting as a “responsible person” or “owner or

operator” with respect to the operation or management of the Debtors (as such terms, or any

similar terms, are used in the United States Comprehensive Environmental Response,

Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., as amended, or any similar federal or

state statute). Nothing in this Final Order shall in any way be construed or interpreted to impose

or allow the imposition upon the Prepetition Secured Parties of any liability for any claims

arising from the activities of any of the Debtors or the Trustee.

               33.     Insurance Proceeds and Policies. Upon entry of the First Interim Order

and to the fullest extent provided by applicable law, the Prepetition ABL Agent (on behalf of the

Prepetition ABL Parties) and the Prepetition Term Loan Agent (on behalf of the Prepetition

Term Loan Parties), were, and shall continue to be deemed to be, without any further action or

notice, named as additional insured and loss payee on each insurance policy maintained by the

Debtors or the Trustee that in any way relates to the Postpetition Collateral.

               34.     Additional Rights of the Prepetition Term Loan Agent. Subject to the

Prepetition ABL Obligations being Paid in Full, any reference in this Final Order to the

Prepetition ABL Agent agreeing to or having the right to do, or refraining from or having the

right to refrain from doing, an act, or providing any consent or waiver hereunder, shall

automatically, without further order of the Court, be construed as referring to the Prepetition

Term Loan Agent.




                                                 32
             Case 20-10553-CSS         Doc 913        Filed 08/13/20   Page 33 of 37




               35.     Joint and Several Liability. Nothing in this Final Order shall be construed

to constitute a substantive consolidation of any of the Debtors’ estates, it being understood,

however, that the Debtors shall be jointly and severally liable for the obligations hereunder.

               36.     No Superior Rights of Reclamation. The right of a seller of goods to

reclaim such goods under section 546(c) of the Bankruptcy Code is not a Permitted Prior Lien;

rather, any such alleged claims arising or asserted as a right of reclamation (whether asserted

under section 546(c) of the Bankruptcy Code or otherwise) shall have the same rights and

priority with respect to the Prepetition ABL Liens as such claim had on the Petition Date.

               37.     Rights Preserved. Notwithstanding anything herein to the contrary, but

subject to paragraph 12 hereof, the entry of this Final Order is without prejudice to, and does not

constitute a waiver of, expressly or implicitly, subject to the Prepetition Documents and the

Intercreditor Agreement: (a) the Prepetition Secured Parties’ rights to seek any other or

supplemental relief in respect of the Debtors or the Trustee; (b) any of the rights of any of the

Prepetition Secured Parties under the Bankruptcy Code or under non-bankruptcy law, including

the right to (i) request modification of the automatic stay of section 362 of the Bankruptcy Code,

or (ii) request dismissal of any of the Cases or Successor Cases; or (c) any other rights, claims, or

privileges (whether legal, equitable, or otherwise) of any of the Prepetition Secured Parties.

Notwithstanding anything herein to the contrary, the entry of this Final Order is without

prejudice to, and does not constitute a waiver of, expressly or implicitly, the Trustee’s or any

party in interest’s right to oppose any of the relief requested in accordance with the immediately

preceding sentence except as expressly set forth in this Final Order. Entry of this Final Order is

without prejudice to any and all rights of any party in interest with respect to the terms and

approval of any further order regarding the use of Cash Collateral and, unless otherwise set forth




                                                 33
             Case 20-10553-CSS          Doc 913       Filed 08/13/20   Page 34 of 37




in the Cash Collateral Orders , any other position which any party in interest deems appropriate

to raise in the Cases.

                38.      No Waiver by Failure to Seek Relief. The failure of the Prepetition

Secured Parties to seek relief or otherwise exercise their rights and remedies under any Cash

Collateral Order, the Prepetition Documents, or applicable law, as the case may be, shall not

constitute a waiver of any of the rights hereunder, thereunder, or otherwise of the Prepetition

Secured Parties.

                39.      Binding Effect of Final Order. Immediately upon execution by this Court,

the terms and provisions of this Final Order shall become valid and binding upon and inure to the

benefit of the Trustee, the Debtors’ estates, the Prepetition Secured Parties, all other creditors of

any of the Debtors, and all other parties-in-interest and their respective successors and assigns,

including any trustee or other fiduciary hereafter appointed in any of the Cases, any Successor

Cases, or upon dismissal of any Case or Successor Case.

                40.      No Modification of Final Order. Until and unless the Prepetition Secured

Obligations have been Paid in Full consistent herewith (such payment being without prejudice to

any terms or provisions contained in the Prepetition ABL Documents which survive such

discharge by their terms), the Trustee irrevocably waives the right to seek and shall not seek or

consent to, directly or indirectly without the prior written consent of the Prepetition Agents, any

modification, stay, vacatur, or amendment to this Final Order, and no such consent shall be

implied by any other action, inaction or acquiescence of the Prepetition Agents. The Trustee

irrevocably waives any right to amend the provisions of paragraphs 12, 28, 29, 30, or 31 of this

Final Order or to seek any amendments, modifications or extensions that would adversely affect




                                                 34
             Case 20-10553-CSS         Doc 913        Filed 08/13/20   Page 35 of 37




the Prepetition ABL Parties without the prior written consent of Wells Fargo, in its capacity as

Prepetition ABL Agent and in its sole and absolute discretion.

               41.     Continuing Effect of Intercreditor Agreement. The Prepetition Secured

Parties each shall be bound by, and be subject to all the terms, provisions and restrictions of the

Intercreditor Agreement. In the event of any inconsistency between the terms and conditions of

the Intercreditor Agreement and this Final Order, the provisions of the Intercreditor Agreement

shall govern and control the relationship of the Prepetition Secured Parties.

               42.     Discharge. Subject to paragraph 12 hereof, the Trustee’s obligation with

respect to the adequate protection provided herein shall not be discharged unless such obligations

have been Paid in Full consistent herewith, or each of the Prepetition ABL Agent and Prepetition

Term Loan Agent, as applicable, has otherwise agreed in writing. The Trustee shall not propose

or support any sale of all or substantially all of the Debtors’ assets, or order approving such sale,

that does not require that all Prepetition ABL Obligations be Paid in Full consistent herewith (in

the case of the sale of Postpetition ABL Priority Collateral) or that all Prepetition Term Loan

Obligations be Paid in Full (in the case of the sale of Postpetition Term Priority Collateral), and

the payment of the Debtors’ obligations with respect to the adequate protection provided for

herein, in full in cash within a commercially reasonable period of time (and in no event later than

the effective date of such sale) (a “Prohibited Sale”) without the written consent of each of the

Prepetition ABL Agent and Prepetition Term Loan Agent, as applicable. For the avoidance of

doubt, the Trustee’s proposal or support of a Prohibited Sale, or the entry of an order with

respect thereto, shall constitute an Event of Default hereunder.

               43.     Survival / Challenge Deadline. The provisions of the First Interim Order

and the Second Interim Order are hereby ratified and affirmed on a final basis except to the




                                                 35
             Case 20-10553-CSS         Doc 913       Filed 08/13/20    Page 36 of 37




extent amended or modified by this Final Order. The Prepetition Lien and Claim Matters remain

binding on the Debtors and all creditors and parties in interest and all of their successors in

interest and assigns in accordance with paragraph 27 of the First Interim Order. In addition, the

admissions, stipulations, agreements, releases and waivers with respect to and in favor of the

Prepetition ABL Parties set forth in the Prepetition Lien and Claim Matters, shall be final and

binding on the Trustee upon entry of this Final Order. The Trustee irrevocably waives and

relinquishes any Challenge against the Prepetition ABL Parties. The Trustee shall have through

and including September 9, 2020 to assert a Challenge against the Prepetition Term Loan Parties.

Any payments made to the Prepetition Secured Parties in accordance with the First Interim Order

and Second Interim Order are ratified and affirmed on a final basis. The provisions of this Final

Order and any actions taken pursuant hereto shall survive entry of any order which may be

entered: (a) dismissing any of the Cases or any Successor Cases; or (b) pursuant to which this

Court abstains from hearing any of the Cases or Successor Cases. The terms and provisions of

the Cash Collateral Orders, including the claims, liens, security interests, and other protections

granted to the Prepetition Secured Parties granted pursuant thereto, notwithstanding the entry of

any such orders described in (a)-(b), above, shall continue in the Cases, in any Successor Cases,

or following dismissal of the Cases or any Successor Cases, and shall maintain their priority as

provided by the Cash Collateral Orders until: (x) in respect of the Prepetition ABL Facility, all of

the Prepetition ABL Obligations pursuant to the Prepetition ABL Documents and the Cash

Collateral Orders have been Paid in Full consistent herewith; and (y) in respect of the Prepetition

Term Loan Agreement, all of the Prepetition Term Loan Obligations pursuant to the Prepetition

Term Loan Documents and the Cash Collateral Orders have been Paid in Full. In addition, the

terms and provisions of this Final Order shall continue in full force and effect for the benefit of




                                                36
               Case 20-10553-CSS        Doc 913       Filed 08/13/20   Page 37 of 37




the Prepetition Term Loan Parties notwithstanding the repayment in full of the Prepetition ABL

Obligations.

                44.    Retention of Jurisdiction. The Court has and will retain jurisdiction to

enforce the terms of, any and all matters arising from or related to the this Final Order.

                45.    Nothing herein shall be construed to impair any rights that Synchrony

Bank might have under its agreements with the Debtors or under applicable law, including any

rights of recoupment, setoff, chargebacks, refund claims, or reserves that it might have. All

rights, claims, and defenses of the Trustee and the Prepetition Secured Parties with respect to

Synchrony Bank are also preserved.

                46.    Nothing, including this Final Order, alters or modifies the terms and

conditions of any insurance policies issued by ACE American Insurance Company, Federal

Insurance Company and/or any of their affiliates or any agreements related thereto.




        Dated: August 13th, 2020                      CHRISTOPHER S. SONTCHI
        Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE



                                                 37
